 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DANIEL G SZMANIA,

 9                              Plaintiff,                  Case No. C20-6228 MLP

10          v.                                              ORDER TO SHOW CAUSE

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            Plaintiff filed a complaint in this matter on December 21, 2020, appealing the denial of
15
     his application for Social Security disability insurance benefits. (Dkt. # 1.) The Court admitted
16
     Freddrick Effinger to appear pro hac vice on Plaintiff’s behalf with Maren Bam as local counsel.
17
     (Dkt. # 4.) Plaintiff filed his opening brief on May 21, 2021 (dkt. # 13) and the Commissioner
18
     filed its responsive brief on June 17, 2021 (dkt. # 14.) Plaintiff’s optional reply brief was due
19
     July 2, 2021, however, no brief was filed. (See dkt. # 12.)
20
            On June 24, 2021, the Court received an email from Plaintiff expressing dissatisfaction
21
     with his legal representation. In his email, Plaintiff represents that his counsel has, among other
22
     things, failed to return his phone calls and emails. Plaintiff also represents that counsel stipulated
23
     to an extension of time for the Commissioner to file its answer over his objection. Plaintiff, who
24

25
     ORDER TO SHOW CAUSE - 1
 1   copied all parties on the email, gave notice that he was terminating Mr. Effinger as his counsel

 2   and requested Ms. Bam file a motion to withdraw. Plaintiff also requests that the Court allow

 3   him to proceed pro se and enter a 60-day stay so that he can attempt to find new counsel.

 4   Plaintiff attached both a motion to proceed pro se and a proposed order of substitution to proceed

 5   pro se to his email because he is unable to file the pleadings on the docket as an e-filer. Plaintiff

 6   subsequently left a voicemail with the Court articulating the same concerns and requesting the

 7   same relief. To date, neither Mr. Effinger nor Ms. Bam have filed motions to withdraw or any

 8   other pleadings addressing the issues raised by Plaintiff.

 9          While the Court does not accept filings through email or voicemail, and therefore will not

10   address Plaintiff’s requests to proceed pro se or for a stay in this matter, the Court is concerned

11   about the status of Plaintiff’s representation. Accordingly, the Court orders Plaintiff’s counsel to

12   submit a status report by no later than July 14, 2021, informing the Court whether they still

13   intend to represent Plaintiff in this matter, and if not, why they have not filed motions to

14   withdraw. Failure to do so may result in sanctions.

15          Dated this 6th day of July, 2021.

16


                                                            A
17

18                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
19

20

21

22

23

24

25
     ORDER TO SHOW CAUSE - 2
